Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 1 of 13 Page ID #:568

                                                                             'O'
    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT

    9                    CENTRAL DISTRICT OF CALIFORNIA

   10
   11
        MICHAEL NATHANS,                        CV 20-4977-RSWL-MRW x
   12
   13                 Plaintiff,                ORDER re: Plaintiff’s
                                                Motion for Summary
   14         v.                                Adjudication [20]
   15
        UNUM LIFE INSURANCE
   16   COMPANY OF AMERICA,
   17                 Defendant.
   18
   19         Plaintiff Michael Nathans (“Plaintiff”) brings this
   20   Action [1] against Defendant Unum Life Insurance Company
   21   of America (“Defendant”), alleging state law claims for
   22   breach of contract and breach of the implied covenant of
   23   good faith and fair dealing.             The Action arises out of
   24   Plaintiff’s claim for benefits under a disability
   25   insurance policy issued by Defendant.               Currently before
   26   the Court is Plaintiff’s Motion for Summary Adjudication
   27   (the “Motion”), in which Plaintiff seeks a determination
   28
                                            1
Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 2 of 13 Page ID #:569



    1   that the subject disability policy is governed by
    2   California law, not ERISA.
    3         Plaintiff argues threefold in his Motion: (1) his
    4   original policy was either not part of an ERISA plan or
    5   met the “safe harbor” criteria for exemption from ERISA
    6   coverage; (2) his removal from a group plan rendered
    7   ERISA inapplicable; and (3) his policy’s lapse and
    8   subsequent reinstatement rendered ERISA inapplicable.
    9   See generally Pl.’s Mem. in Supp. of Mot. for Summ.
   10   Adjudication (“Mot.”), ECF No. 20-1; Pl.’s Reply in
   11   Supp. of Mot. for Summ. Adjudication, ECF No. 22.                   The
   12   Court finds Plaintiff’s second argument both compelling
   13   and dispositive.        Having reviewed all papers submitted
   14   pertaining to this Motion, the Court NOW FINDS AND RULES
   15   AS FOLLOWS: the Court GRANTS the Motion.
   16                               I.    BACKGROUND
   17   A.    Factual Background
   18         1.    Background
   19         In 1994, Plaintiff worked in the offices of law
   20   firm Duran Loquvam, Lehman & Roberts (“DLL&R”).                  Pl.’s
   21   Statement of Uncontroverted Facts (“Pl.’s SUF”) ¶ 1, ECF
   22   No. 20-2.      The parties dispute whether Plaintiff was a
   23   lessee of office space at DLL&R or an employee of DLL&R.
   24   Id. ¶ 1; Statement of Genuine Disputes of Material Facts
   25   & Def.’s Statement of Undisputed Facts (“Def.’s Resp. to
   26   SUF”) ¶ 1, ECF No. 21-2.           While Plaintiff worked in the
   27   office of DLL&R, one of the DLL&R partners, John Duran,
   28   suggested to Plaintiff that he speak to insurance agent

                                            2
Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 3 of 13 Page ID #:570



    1   Thomas Isenhour.        Pl.’s SUF ¶ 1; Def.’s Resp. to SUF ¶
    2   1.     Plaintiff thereafter submitted an application to
    3   Defendant for disability insurance.              Pl.’s SUF ¶ 2;
    4   Def.’s Resp. to SUF ¶ 2.           The application included
    5   various coverage options under the heading “INDIVIDUAL
    6   DISABILITY PLANS.”         Pl.’s SUF ¶ 3; Def.’s Resp. to SUF ¶
    7   3.
    8          Upon completion, the application bore Plaintiff’s
    9   name and requested that Plaintiff be included on the
   10   DLL&R FlexBill arrangement (the “FlexBill”).                 Pl.’s SUF
   11   ¶ 2; Def.’s Resp. to SUF ¶ 2.            Plaintiff also indicated
   12   in the application that the “employer” would pay the
   13   premiums.      Pl.’s SUF ¶ 4; Def.’s Resp. to SUF ¶ 4.
   14   Paragraph 6 of the application’s agreement provided,
   15   “[p]ayment of all premium is my responsibility as owner
   16   of the policy.       If my employer . . . collects, pays or
   17   forwards any part of the premium for this policy, they
   18   act as my agent and not as agent for [Defendant].                   If
   19   [Defendant] does not receive premium as due, the policy
   20   will lapse.”       Decl. of Corinne Chandler (“Chandler
   21   Decl.”) Ex. A, at 290, ECF No. 20-3.
   22          In April 1994, Defendant approved Plaintiff’s
   23   disability coverage.         Pl.’s SUF ¶ 7; Def.’s Resp. to SUF
   24   ¶ 7.    The premiums were discounted fifteen percent, and
   25   insurance agent Thomas Isenhour made a fifty percent
   26   commission.      Pl.’s SUF ¶ 7; Def.’s Resp. to SUF ¶ 7.
   27   Defendant issued to Plaintiff policy number LAD 282504
   28   with an effective date of March 30, 1994.                Pl.’s SUF ¶

                                            3
Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 4 of 13 Page ID #:571



    1   8; Def.’s Resp. to SUF ¶ 8.             Defendant’s file contains
    2   one check from DLL&R for Plaintiff’s first premium
    3   payment, and there is nothing in Defendant’s records
    4   indicating whether DLL&R continued to pay those
    5   premiums.      Pl.’s SUF ¶ 5; Def.’s Resp. to SUF ¶ 5.
    6   While the parties do not dispute that DLL&R paid the
    7   premiums, they dispute whether Plaintiff reimbursed
    8   DLL&R for the premiums.          Decl. of Michael Nathans in
    9   Supp. of Pl.’s Mot. (“Nathans Decl.”) ¶ 5, ECF No. 20-4;
   10   Def.’s Resp. to SUF ¶ 5.
   11         DLL&R principal Mr. Loquvam sent a letter dated
   12   December 14, 1994, to Defendant, requesting that
   13   Plaintiff be removed from the FlexBill.                Chandler Decl.
   14   Ex. A, at 274; Def.’s Undisputed Facts (“Def.’s SUF”) ¶
   15   19, ECF No. 21-2.        Defendant wrote to Plaintiff,
   16   offering to continue his coverage separately.                 Pl.’s SUF
   17   ¶ 11; Def.’s SUF ¶ 11.          Thus, despite being removed from
   18   the FlexBill within eight months of the policy’s
   19   effective date, Plaintiff maintained his coverage under
   20   the same policy and was thereafter billed directly.
   21   Pl.’s SUF ¶ 11; Def.’s Resp. to SUF ¶ 11.                Plaintiff
   22   paid non-discounted premiums directly to Defendant.
   23   Decl. of Fagan ¶ 19 Ex. 5; Def.’s SUF ¶ 20.
   24         DLL&R disbanded around the year 2000, and Defendant
   25   destroyed files related to the FlexBill in 2007 pursuant
   26   to its document retention policy.              Pl.’s SUF ¶ 11;
   27   Def.’s Resp. to SUF ¶ 11.
   28
                                            4
Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 5 of 13 Page ID #:572



    1         2.    Policy Lapse
    2         Plaintiff’s policy lapsed on June 7, 1997, for
    3   nonpayment of premiums.          Pl.’s SUF ¶ 12; Def.’s Resp. to
    4   SUF ¶ 12.      The policy contained a reinstatement
    5   procedure—so long as the application was filed within
    6   six months of the first overdue payment—under which a
    7   policyholder had to (1) submit a reinstatement
    8   application with evidence of insurability, (2) submit
    9   the full amount of the overdue premium, and (3) obtain
   10   approval of the application from Defendant.                 Chandler
   11   Decl. Ex. B, at 7; Def.’s Resp. to SUF ¶ 13.
   12         The reinstatement provision provided that, if
   13   Defendant approved the reinstatement request, the date
   14   of coverage would be that of the approval date.                  Pl.’s
   15   SUF ¶ 13; Def.’s Resp. to SUF ¶ 13.              Moreover, “[i]f
   16   reinstated, the policy would only provide benefits for a
   17   disabling injury that occurred after the reinstatement
   18   of the policy” and “for a disabling sickness that was
   19   first diagnosed or treated more than 10 days after
   20   reinstatement.”        Pl.’s SUF ¶ 13; Def.’s Resp. to SUF ¶
   21   13.
   22         After Plaintiff submitted a reinstatement
   23   application and a check to Defendant’s individual
   24   disability department, Defendant approved coverage in
   25   January 1998.       Pl.’s SUF ¶¶ 14-15; Def.’s Resp. to SUF
   26   ¶¶ 14-15.
   27   ///
   28   ///

                                            5
Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 6 of 13 Page ID #:573



    1         3.    Disability Claim & Termination of Benefits
    2               Plaintiff claimed disability in 2018.              Pl.’s
    3   SUF ¶ 17; Def.’s Resp. to SUF ¶ 17.              Plaintiff’s
    4   benefits application included an “Attorney
    5   Questionnaire,” which instructed as follows: “For Group-
    6   sponsored policies – the employer should complete this
    7   form,” and “For Individual policies – the insured should
    8   complete this form.”         Chandler Decl. Ex. A, at 31;
    9   Def.’s Resp. to SUF ¶ 17.           Plaintiff completed the form
   10   and was approved for benefits in 2019.               Pl.’s SUF ¶¶ 17,
   11   19; Def.’s Resp. to SUF ¶¶ 17, 19.
   12         Sometime in 2020, Defendant unsuccessfully
   13   attempted to contact Plaintiff’s physician.                 Pl.’s SUF ¶
   14   23; Def.’s Resp. to SUF ¶ 23.            Defendant subsequently
   15   terminated the benefits in May 2020 and asserted for the
   16   first time that ERISA applied to the claim.                 Pl.’s SUF ¶
   17   23; Def.’s Resp. to SUF ¶ 23.
   18   B.    Procedural Background
   19         Plaintiff filed his Complaint [1] on June 4, 2020.
   20   After the parties stipulated [9] to a fourteen-day
   21   extension of time to answer, Defendant filed its Answer
   22   [10] on July 15.        On March 9, 2021, Plaintiff filed this
   23   Motion [20].       Defendant filed its Opposition [21] on
   24   March 16, and Plaintiff replied [22] on March 23.
   25                              II.    DISCUSSION
   26   A.    Legal Standard
   27         The standard that applies to a motion for summary
   28   judgment is the same as that which applies to a motion

                                            6
Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 7 of 13 Page ID #:574



    1   for partial summary judgment.            See Fed. R. Civ. P.
    2   56(a).     Federal Rule of Civil Procedure 56(a) states
    3   that a “court shall grant summary judgment” when “the
    4   movant shows that there is no genuine dispute as to any
    5   material fact and the movant is entitled to judgment as
    6   a matter of law.”        A fact is “material” for purposes of
    7   summary judgment if it might affect the outcome of the
    8   suit, and a “genuine” issue exists if the evidence is
    9   such that a reasonable factfinder could return a verdict
   10   for the nonmovant.         Anderson v. Liberty Lobby, 477 U.S
   11   242, 248 (1986).        The evidence, and any inferences based
   12   on underlying facts, must be viewed in the light most
   13   favorable to the nonmovant.             Twentieth Century-Fox Film
   14   Corp. v. MCA, Inc., 715 F.2d 1327, 1328-29 (9th Cir.
   15   1983).     In ruling on a motion for summary judgment, the
   16   court’s function is not to weigh the evidence, but only
   17   to determine if a genuine issue of material fact exists.
   18   Anderson, 477 U.S. at 255.
   19   B.    Discussion 1
   20         ERISA preempts state law that “relate[s] to any
   21   employee benefit plan.” 2         29 U.S.C. § 1144(a).
   22         1Both parties filed evidentiary objections. Because the
   23   Court does not rely on the evidence to which the parties object,
        the Court OVERRULES those objections as moot.
   24
   25         2ERISA defines an employee benefit plan to include, among
        other things, “any plan, fund, or program . . . established or
   26   maintained by an employer or by an employee organization . . .
        through the purchase of insurance . . . medical, surgical, or
   27   hospital care or benefits.” 29 U.S.C. § 1002(1); Stuart v. UNUM
   28   Life Ins. Co. of Am., 217 F.3d 1145, 1149 (9th Cir. 2000).

                                            7
Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 8 of 13 Page ID #:575



    1   Plaintiff asserts his claims under a disability policy
    2   that, according to Plaintiff, is not subject to ERISA
    3   regulation.      He points to three distinct moments at
    4   which ERISA was rendered inapplicable to the subject
    5   policy: the inception of his policy (the “Initial
    6   Policy”), the removal of his policy from the FlexBill
    7   (the “Removed Policy”), and the reinstatement of his
    8   policy following lapse (the “Reinstated Policy”).                   Mot.
    9   1:10-17, 14:17-23.         Because the Removed Policy is
   10   dispositive, the Court limits its analysis accordingly.
   11         The undisputed facts establish that DLL&R requested
   12   the removal of Plaintiff’s policy from the FlexBill,
   13   Defendant sent Plaintiff a letter that offered to
   14   continue coverage separately, and Plaintiff thereafter
   15   remitted payment for non-discounted premiums directly to
   16   Defendant.      Plaintiff paid those premiums pursuant to a
   17   contract exclusively between Plaintiff and Defendant.
   18   Chandler Decl. Ex. B, at 1-33; Def.’s Resp. to SUF ¶ 8.
   19   Courts have held that ERISA does not preempt state law
   20   claims brought under similar policies.               See, e.g., Jilka
   21   v. Unum Grp., No. 18-cv-02952-JD, 2019 WL 1221058, at *2
   22   (N.D. Cal. Mar. 15, 2019) (finding ERISA inapplicable to
   23   plaintiff’s policy where the insurer sent plaintiff a
   24   letter asking if he wanted to continue coverage and,
   25   after electing to so continue, plaintiff thereafter paid
   26   the premiums independent of his employer); DiNicola v.
   27   Unum Life Ins., No. 2:17-cv-01437 SVW (AJWx), 2017 WL
   28   6940531, at *3 (C.D. Cal. Sept. 12, 2017) (holding that

                                            8
Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 9 of 13 Page ID #:576



    1   ERISA did not preempt Plaintiff’s claims where the
    2   disability policy was “independent of the ERISA benefits
    3   from [the employer] and [did] not place any burdens on
    4   the plan administrator or the plan”); May v. Paul Revere
    5   Life Ins. Co., No. 5:13CV28, 2013 WL 4099997, at *5
    6   (N.D.W. Va. Aug. 12, 2013) (holding that ERISA did not
    7   preempt plaintiff’s claims in “the unique situation
    8   where insurance is dropped by the employer and resumed
    9   through an offer by the insurer”); Eberlein v. Provident
   10   Life & Accident Ins. Co., No. 06-cv-02454-REB-MJW, 2008
   11   WL 791944, at *6-7 (D. Colo. Mar. 20, 2008) (concluding
   12   that plaintiff’s policy was not subject to ERISA where
   13   plaintiff obtained an individual policy as part of an
   14   employee benefit plan and was subsequently offered
   15   ongoing coverage by the insurer under the individual
   16   policy).
   17         Although the Ninth Circuit’s decision in Waks v.
   18   Empire Blue Cross/Blue Shield, 263 F.3d 872 (9th Cir.
   19   2001), is not squarely decisive, the court’s reasoning
   20   is instructive here.         In Waks, the Ninth Circuit held
   21   that ERISA does not preempt claims arising under a
   22   converted policy—that is, an individual policy based on
   23   conversion rights in a group plan.              263 F.3d at 875-76.
   24   To be sure, Plaintiff’s Removed Policy does not arise
   25   from conversion rights like the policy in Waks.                  As one
   26   court recognized, however, policies like the one at bar
   27   “much more closely resemble[] a ‘converted policy’” than
   28   continuation coverage and are therefore not sufficiently

                                            9
Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 10 of 13 Page ID #:577



    1    “related to” an ERISA plan.             See Jilka, 2019 WL 1221058,
    2    at *2 (citing Waks, 263 F.3d at 875) (noting that, where
    3    plaintiff elected to separately maintain individual
    4    coverage after the employer ceased payment of premiums,
    5    “[plaintiff’s] policy much more closely resembled a
    6    ‘converted policy’ . . . that was no longer subject to
    7    ERISA”).     This is because, as articulated in Waks,
    8    “[t]he contract under the [Removed P]olicy is directly
    9    between the insurer and insured.             It is independent of
   10    the ERISA plan and does not place any burdens on the
   11    plan administrator or the plan.”             Waks, 263 F.3d at 876.
   12         In opposition, Defendant advances the purported
   13    maxim, “once ERISA, always ERISA.”             Kerton, 2005 WL
   14    3440716, at *4.       But Defendant fails to contextualize
   15    this phrase.      Indeed, the court in Kerton recognized an
   16    important qualification to the “once ERISA, always
   17    ERISA” notion based on a reading of Waks: “‘once ERISA
   18    always ERISA,’ even if the policy continues after
   19    termination of the employment relationship, unless the
   20    policy is converted to an individual policy.”                 Kerton,
   21    2005 WL 3440716, at *4 (emphasis added).               There was no
   22    reason for the Kerton court to consider the existence of
   23    an individual policy because the plaintiff claimed
   24    benefits under the original group plan.               Id.
   25         Other cases that Defendant cites are
   26    distinguishable because those courts confronted the
   27    existence or nonexistence of an ERISA plan, not the
   28    relationship between the ERISA plan and the plaintiff’s

                                            10
Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 11 of 13 Page ID #:578



    1    policy.     See Peterson v. Am. Life & Health Ins. Co., 48
    2    F.3d 404, 407-08 (9th Cir. 1995) (holding that
    3    plaintiff’s policy, which was part of a group ERISA
    4    plan, remained subject to ERISA after the only covered
    5    employee was transferred to a different policy); see
    6    also Finkelstein v. Guardian Life Ins. Co. of Am., No. C
    7    07-01130 CRB, 2007 WL 1345228, at *4-5 (N.D. Cal. May 8,
    8    2007) (holding that ERISA preempted plaintiff’s policy
    9    despite the employer’s dissolution and plaintiff’s
   10    status as the sole insured under the subject policy);
   11    Kerton, 2005 WL 3440716, at *4 (holding that plaintiff’s
   12    disability policy was an ERISA policy despite the
   13    termination of plaintiff’s employment and the insolvency
   14    of the employer); Judith Miller, M.A., LMFCT v.
   15    Provident Life & Accident Ins. Co., No. CV99-
   16    9464ABCRNBX, 2000 WL 1341480, at *4 (C.D. Cal. Sept. 5,
   17    2000) (stating “that an insurance policy that was part
   18    of an established ERISA plan is governed by ERISA even
   19    if the plan is no longer maintained as an ERISA plan by
   20    the employer”).       While Defendant may be correct that
   21    changes in the employment relationship or payment
   22    structure are not alone sufficient to strip the plan of
   23    ERISA’s governance, the character of the plan is
   24    immaterial here.        Critically, even assuming that the
   25    DLL&R FlexBill constituted an ERISA plan, Plaintiff’s
   26    Removed Policy constituted independent coverage not
   27
   28
                                            11
Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 12 of 13 Page ID #:579



    1    sufficiently “related to” such a plan. 3
    2         Further bolstering the Court’s conclusion is that
    3    courts routinely evaluate ERISA preemption with the
    4    backdrop of the “two central objectives of ERISA
    5    regulation: protection of employee interests, and
    6    administrative ease for employers.”              Waks, 263 F.3d at
    7    875 (citations omitted).          Neither of these objectives is
    8    implicated here, as DLL&R had no connection with the
    9    Removed Policy and has been defunct since 2000.                  Indeed,
   10    “in this case ERISA preemption would be an absurd result
   11    because there is no ERISA plan and no administrator. . .
   12    . State law therefore cannot impose conflicting
   13    requirements on any employer or ERISA plan
   14    administrator.”       Id. at 876; see also Demars v. CIGNA
   15    Corp., 173 F.3d 443, 450 (1st Cir. 1999) (“[W]hat
   16    matters for ERISA purposes is . . . the nature of the
   17    employer’s ongoing administrative and financial ties to
   18    the policy.      If no such ties exist, the policy should
   19    not be subject to ERISA regulation.”).
   20                             III.    CONCLUSION
   21         It is undisputed that Defendant removed Plaintiff’s
   22    policy from the FlexBill in 1994.             Following an offer
   23
   24         3 Given the Court’s holding that the subject policy is not
         governed by ERISA, the Court need not address the parties’
   25    arguments concerning Plaintiff’s Reinstated Policy. If the
         Reinstated Policy constituted new coverage, as argued by
   26    Plaintiff, ERISA would be rendered inapplicable under the above
         analysis. If the Reinstated Policy constituted a continuation of
   27    the coverage under the Removed Policy, the Court’s determination
   28    that the Removed Policy is not subject to ERISA controls.

                                            12
Case 2:20-cv-04977-RSWL-MRW Document 26 Filed 07/20/21 Page 13 of 13 Page ID #:580



    1    from Defendant to maintain coverage separately,
    2    Plaintiff paid non-discounted premiums directly to
    3    Defendant under a contract exclusively between Plaintiff
    4    and Defendant.       Under these facts, the Court GRANTS
    5    Plaintiff’s Motion for Summary Adjudication on the issue
    6    of ERISA’s inapplicability to Plaintiff’s policy.
    7         IT IS SO ORDERED.
    8
    9    DATED: July 20, 2021              _____________________________
                                                  /s/ Ronald S.W. Lew
                                            HONORABLE RONALD S.W. LEW
   10
                                            Senior U.S. District Judge
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            13
